Per Curiam.
— The indictment in this case is the same in substance and legal effect as the indictments in the cases of The State v. McCormick, 27 Iowa, 402, and The State v. Watkins, id. 415. No conviction, therefore, for murder in the first degree could legally be had under this indictment. It charges the defendant only with the crime of murder in the second degree. The jury have found the defendant guilty as charged in the sixth count of the indictment. For that offense, the highest penalty is imprisonment in the penitentiary for life. Rev., § 4193. The district court could not properly render judgment for any thing more than this penalty and costs. This court is clothed with the power, in criminal cases, to render such judgment as the district court should have rendered. Rev., § 4925. And the attorney-general having moved for the entry of such judgment in this case, and the defendant not objecting, but assenting thereto, such judgment will be accordingly entered, as was done in The State v. McCormick, supra. The judgment appealed from is therefore, at the costs of the appellee, modified and
Affirmed.